Citation Nr: 0212837	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-09 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an eye disorder, to 
include residuals of an injury to the eyes.  

3.  Entitlement to service connection for a disorder 
manifested by swelling of the face, hands and feet.  

4.  Entitlement to service connection for an upper 
respiratory disorder, to include strep throat.  

5.  Entitlement to service connection for a pulmonary 
disorder, to include pneumonia.  

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a skin disorder 
(other than a fungal condition).

8.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a fungal infection.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 1949 
and from August 1950 to January 1952.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  

When the veteran filed his substantive appeal in July 2000, 
he requested a Board hearing before a member of the Board 
sitting at a local RO.  A hearing was subsequently scheduled 
for June 12, 2002 at the RO.  In May 2002, however, the 
veteran withdrew his request for a hearing.  



FINDINGS OF FACT

1.  The record includes no evidence of a back injury in 
service, and no competent medical evidence of a current back 
disorder that is related to service.

2.  The record includes no evidence of an eye injury in 
service, and no competent medical evidence of a current eye 
disorder that is related to service.

3.  The record includes no evidence of swelling of the face, 
hands and/or feet in service, and no competent medical 
evidence of a current disorder manifested by swelling of the 
face, hands and feet that is related to service.  

4.  The veteran was treated for pharyngitis/sore throat over 
a two week period in 1949 during his first period of service.  
No competent medical evidence relates a current upper 
respiratory disorder to the veteran's service.

5.  The record includes no evidence of a pulmonary disorder, 
including pneumonia, in service, and no competent medical 
evidence of a current pulmonary disorder, including 
pneumonia, that is related to service.  

6.  The record includes no evidence of a hypertension in 
service.  There is no evidence of hypertension manifest to a 
compensable degree within one year after service discharge. 
There is competent medical evidence of hypertension 
currently, but not that such disorder is related to service.  

7.  The record includes no evidence of a skin rash in 
service, and no competent medical evidence of a current skin 
rash disorder that is related to service.  

8.  Service connection for a fungal infection was denied in a 
November 1965 decision of the Huntington, West Virginia RO on 
the basis that such was not shown in service.  The veteran 
did not timely appeal the November 1965 rating decision.    

9.  The veteran has not presented evidence since November 
1965 that is so significant as to the issue of entitlement to 
service connection for a fungal infection that it must be 
considered in order to decide her claim.  The evidence 
submitted is cumulative or redundant and does not bear 
directly and substantially on the specific matter under 
consideration because it does not find a current fungal 
infection disorder that is related to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3.  A disorder manifested by swelling of the face, hands and 
feet was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

4.  An upper respiratory disorder, including strep throat, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

5.  A pulmonary disorder, including pneumonia, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

6.  Hypertension was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303, 3.307, 3.309 (2001).  

7.  A skin disorder was not incurred in service, and the 
veteran is not entitled to service connection for a skin rash 
disorder.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

8.  The November 1965 RO decision that denied the claim of 
entitlement to service connection for a fungal infection is 
final; new and material evidence has not been submitted, and 
the claim is not reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disorder; an eye disorder; a disorder manifested 
by swelling of the face, hands and feet; an upper respiratory 
disorder, including strep throat; a pulmonary disorder, 
including pneumonia; hypertension; and a skin disorder (other 
than an fungal condition.  He also seeks to reopen a 
previously-denied claim of entitlement to service connection 
for a fungal condition.  In essence, the veteran contends 
that these disorders are the result of disease and injury 
that he sustained during service.  

The veteran has specifically argued that hypertension was 
diagnosed within one year following his separation from his 
first period of service and that service connection for 
hypertension should be presumed.  He has implicitly argued 
that the requisite new and material evidence to reopen a 
claim for a fungal infection has been presented, and the 
claim for service connection should be reopened and granted.

The Board observes in passing that the veteran in essence 
seeks entitlement to service connection for a skin condition.  
As will be discussed in greater detail below, his initial 
claim for a fungus infection was denied by VA in a November 
1965 rating decision.  He has recently added the issue of 
entitlement to service connection for a skin condition, other 
than a fungus infection, which has been separately developed 
for appellate purposes.  It could be argued that only one 
issue is involved here, namely service connection for a 
dermatological disability.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) [a different etiological theory 
underlying a claimed disorder does not constitute a new 
claim].  However, for the purposes of this decision, the 
Board will accept the fact that two issues have been 
developed and are currently in appellate status.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to all of the issues on appeal will 
then be briefly set forth.  Finally, the Board will 
separately analyze the veteran's claims.

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.  The VCAA 
redefines the obligations of VA with respect to notice and 
the duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).
 
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA. See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) [codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, the  regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
all issues currently on appeal except the issue involving the 
submission of new and material evidence.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) 
(West Supp. 2001). 

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [now codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)].  

The former well grounded claim requirement

The RO initially denied the veteran's claims of entitlement 
to service connection by finding that the claims were not 
well grounded.  See the February 2000 statement of the case 
(SOC).  The VCAA, which was enacted in November 2000, 
eliminated the concept of a well grounded claim, and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In April 2002 supplemental statements of the case (SSOCs), 
the RO denied service connection with regard to the obsolete 
well groundedness standard.  Thus, any deficiencies contained 
in the original SOC have been rectified.  The Board will 
apply the current standard of review in evaluating the 
veteran's claim below.

There is no question as to substantial completeness of the 
veteran's application.  38 U.S.C.A. § 5102 (West Supp. 2001).  
The issues before the Board are based upon claims for service 
connection filed by the veteran in November 1998.  In filing 
his claims, the veteran utilized VA Form 21-526, the form 
designated for such purposes.  The claim appeared 
substantially complete on its face.  The veteran clearly 
identified the disabilities in question and the benefits 
sought.  Further, he referenced the bases for the claims.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefits sought with two 
July 1999 rating decisions; the February 2000 statement of 
the case; two April 2002 supplemental statements of the case, 
which provided the veteran with specific and detailed 
references to the VCAA; and letter dated April 3, 2002 and 
April 12, 2002 from the RO explaining relative rights and 
responsibilities under the VCAA.  It is clear that the 
veteran has been provided ample notice under the VCAA.   The 
Board observes in passing that the veteran is aware of the 
provisions of the VCAA, as evidenced by a letter from him to 
the RO dated February 15, 2001 which indicated his awareness 
that the well grounded claim requirement had been eliminated 
by law.  The veteran is also aware of the requirements of law 
with respect to service connection, including on a 
presumptive basis, as indicated in various communications to 
the RO.  See, e.g., the veteran's June 2000 substantive 
appeal (VA Form 9) and a letter from the veteran to the RO 
dated September 28, 2000.

Duty to assist

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The law provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence to make a decision on the claim.  
  
In this case, there is of record the report of a May 2000 VA 
examination and separate medical opinion regarding 
hypertension.  The RO obtained or attempted to obtain the 
veteran's VA treatment records and private treatment records 
as they were identified by the veteran.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  The veteran has identified no such 
records.

The veteran has been provided ample opportunity to present 
evidence and argument in support of his claims.  The Board 
notes in this regard that in a statement submitted in May 
2002, the veteran informed the RO that he no longer wished to 
have a personal hearing that had been scheduled for him, and 
that he wished to have his appeal forwarded directly to the 
Board.    

In short, the requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Relevant Laws and Regulations

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).

As will be discussed in more detail in connection with 
specific issues on appeal, with respect to many issues the 
veteran is essentially contending that he is entitled to 
service connection because his service medical records 
document a particular medical problem.  This is not the law, 
however.  Establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Additional law and regulations specific to various issues on 
appeal will be set forth where appropriate below.

1.  Entitlement to service connection for a low back 
disorder.

The veteran contends that he fell down a ladder in 1951 in 
service, and that the ship's doctor told him that he injured 
the lower spinal column and tail bone.  

Factual background

The veteran's service medical records show no complaints, 
finding, treatment or diagnosis relative to the back.  

The veteran left the service in 1952.  There is of record a 
May 1999 letter from a private physician that reflects that 
the veteran had a past history of low back pain in 1980.  
There is also a examination record dated in December 1992 
that stated that the veteran had had an acute episode of back 
pain in November (1992), and that he had had one or two 
episodes of back pain in the past.  X-ray examination 
demonstrated moderate degenerative changes in the lower 
lumbar spine and slight scoliosis.  The examiner's impression 
was osteoarthritis secondary to scoliosis.

Analysis

As noted by the Board above, in order to establish service 
connection for a claimed disability, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is arguably evidence of a current back disability in 
the form of a 1992 medical record indicating that there are 
degenerative changes in the veteran's low back.  Hickson 
element (1) has therefore been satisfied.  With respect to 
Hickson element (2), in-service incurrence, although there is 
no objective indication of any in-service back injury, the 
Board will accept the veteran's statement that he fell down a 
ladder in 1951 and injured his back.  Hickson element (2) has 
arguably been satisfied with lay evidence.    

With respect to Hickson element (3), there is no medical 
nexus of record.  The Board additionally notes that the first 
evidence of back problems was decades after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].

The veteran has in essence contended that he has a low back 
disorder which is related to his service.  However, it is now 
well settled that as a lay person without medical training 
the veteran is not competent to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" 
means any evidence not requiring specialized education, 
training or experience].
  
In conclusion, in the absence of evidence of a medical nexus 
between a current low back disorder and the veteran's 
service, a preponderance of the evidence is against the claim 
of service connection for a low back disorder.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between 
service and the claimed disability].  Based upon the 
foregoing, and for the reasons and bases stated, the Board 
finds that service connection for a low back disorder is not 
warranted.

2.  Entitlement to service connection for an eye disorder, to 
include residuals of an injury to the eyes.  

Factual background  

The veteran's service medical records show no complaints, 
finding, treatment or diagnosis relative to the veteran's 
eyes.  

Post-service medical records show no complaints, finding, 
treatment or diagnosis relative to the veteran's eyes.  

Analysis

As discussed above, service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the instant appeal, the medical evidence includes no 
diagnosis of a current eye disorder.  The veteran's claim of 
entitlement to service connection for an eye disorder fails 
in the absence of such diagnosis.  See, e.g., Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless the claimed disability currently exists].

The veteran has in essence contended that he has an eye 
disorder that is a residual of an injury to his eyes in 
service.  However, the veteran's self-diagnosis is not 
competent medical evidence.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

Hickson element (1) has not been satisfied, and the veteran's 
claim fails on that basis.  In the absence of a diagnosis of 
a current eye disorder, the Board need not address the 
remaining two prongs set out in Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, it is clear that Hickson element 
(3), medical nexus, is not met either.  

In conclusion, in the absence of evidence of a current 
diagnosis of an eye disorder that is related to service, a 
preponderance of the evidence is against the claim of service 
connection for an eye disorder.  For the reasons and bases 
stated, the Board finds that service connection for an eye 
disorder is not warranted.

3.  Entitlement to service connection for a disorder 
manifested by swelling of the face, hands and feet.  

The veteran claims that he developed a swelling of the face, 
hands, and feet in 1947 in service.  He states that he was 
treated and subsequently hospitalized, and that his service 
medical records reflect this treatment.  

Factual background

The veteran's service medical records show no complaints, 
findings, treatment or diagnosis relative a disorder 
manifested by swelling of the face, hands, and feet.  

Evidence of record includes VA Form 10-P-10, Application for 
Hospital Treatment or Domiciliary Care, dated in March 1950, 
between the veteran's first and second periods of service.  A 
report of medical examination on this application noted that 
the veteran's chief complaint was an infected salivatory 
gland.  A history of the right side of the face being swollen 
for 5 days was noted.  Examination revealed "tenderness on 
the right myositis - probably traumatic."  The diagnosis was 
"suspect mumps."  

There are no other reports of complaints, findings, treatment 
or diagnosis relative to a disorder manifested by swelling of 
the face, hands, and feet in the post-service medical 
records.  

Analysis

The medical evidence includes no diagnosis of a current 
disorder manifested by swelling of the face, hands, and feet.  
Hickson element (1) has not been met.  The veteran's claim of 
entitlement to service connection for a disorder manifested 
by swelling of the face, hands, and feet fails in the absence 
of such diagnosis.  See, e.g., Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection may not be granted unless the 
claimed disability currently exists].

The veteran has in essence contended that he has a disorder 
manifested by swelling of the face, hands, and feet.  
However, as a lay person, the veteran's self-diagnosis is not 
competent medical evidence.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The remaining two prongs set out in Hickson have also not 
been met.  The facial swelling complained of by the veteran 
is not reflected in his service medical records.  Rather, VA 
medical records show that it occurred while he was a 
civilian, between his two periods of service.  Medical nexus 
evidence is of course also lacking in the absence of both in-
service occurrence and a current diagnosis.  

In conclusion, a preponderance of the evidence is against the 
claim of service connection for a disorder manifested by 
swelling of the face, hands, and feet.  Based upon the 
foregoing, and for the reasons and bases stated, the Board 
finds that service connection for a disorder manifested by 
swelling of the face, hands, and feet is not warranted.

4.  Entitlement to service connection for an upper 
respiratory disorder, to include strep throat.  

The veteran claims that he was diagnosed as having strep 
throat in service in the Spring of 1949.  

Factual background

A VA Form 3101, received from the Military Personnel Records 
Center in October 1966, documents that the veteran was 
treated between April 19, 1949 and May 2, 1949 at the U.S. 
Naval Academy College Prep School for pharyngitis and sore 
throat, with nose and throat spray.  

Post-service medical records include an October 1965 letter 
from a private physician that reflects that the veteran had 
been seen on 24 occasions mostly for upper respiratory 
infections that were treated with antibiotics.  

In October 1965, the veteran's spouse submitted a statement 
to the effect that she had observed the veteran between 
January and March 1950 from time to time "suffer an unusual 
amount of coughing and draining sinuses, like a person with 
nasal allergy."  

In May 1999, a private physician submitted a statement that 
indicated that he had seen the veteran at infrequent 
intervals since 1987.  In that statement, it was also 
indicated that the veteran has occasional flare-ups with his 
sinusitis.  

Factual background

The medical evidence includes no diagnosis of a current upper 
respiratory disorder, to include strep throat.  The veteran's 
claim of entitlement to service connection for an upper 
respiratory disorder, to include strep throat, fails in the 
absence of such diagnosis.  

The veteran has in essence contended that he has an upper 
respiratory disorder, to include strep throat.  However, the 
veteran's self-diagnosis is not competent medical evidence.  
By the same token his spouse's 1965 statement is also deemed 
not competent medical evidence.  See Espiritu, supra.

Although Hickson element (1), in-service disease or injury, 
has arguably been met, there is no medical nexus evidence 
which serves to link such to any current disability.  In the 
absence of such medical nexus evidence, Hickson element (3) 
has also not been met. 

In conclusion, a preponderance of the evidence is against the 
claim of service connection for an upper respiratory 
disorder, to include strep throat.  Based upon the foregoing, 
and for the reasons and bases stated, the Board finds that 
service connection for an upper respiratory disorder, to 
include strep throat, is not warranted.

5.  Entitlement to service connection for a pulmonary 
disorder, to include pneumonia.  

The veteran claims that he was diagnosed in service as having 
bronchial pneumonia starting in the Spring of 1949.  

Factual background

The veteran's service medical records show no complaints, 
finding, treatment or diagnosis relative to the veteran's 
pulmonary system, to include a diagnosis of pneumonia.  As 
noted above, the veteran was treated between April 19, 1949 
and May 2, 1949 at the U.S. Naval Academy College Prep School 
for pharyngitis and sore throat, with nose and throat spray.  

As discussed above, post-service medical records include an 
October 1965 letter from a private physician that reflects 
that the veteran had been seen on 24 occasions mostly for 
upper respiratory infections that were treated with 
antibiotics.  

Analysis

In the instant appeal, the medical evidence includes no 
diagnosis of a current pulmonary disorder, to include 
pneumonia.  The veteran's claim of entitlement to service 
connection for a pulmonary disorder, to include pneumonia, 
fails in the absence of such diagnosis.  There also no 
evidence of any pulmonary disease in service, nor is there 
medical nexus evidence.  All three Hickson elements have 
therefore not been met.   

The Board observes that the veteran has indicated, in effect, 
that he was informed in 
1949 that he had bronchial pneumonia.  The service medical 
records do not reflect this.  However, the veteran's account 
of what a physician purportedly said, filtered as it is 
through a layperson's sensibilities, is not competent medical 
evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

For the reasons and bases stated, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
and that service connection for a pulmonary disorder, to 
include pneumonia, is not warranted.

6.  Entitlement to service connection for hypertension.

The veteran claims that he was treated for hypertension in 
service in the Fall of 1949, but that the term 
"hypertension" was not used medically at that time.  He 
states that he did not pass an ROTC physical examination in 
1950 due to the discovery of hypertension.  He states that 
this evidence documents the etiology of current hypertension 
began in service.  

Factual background

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis of hypertension.  A June 
1949 military discharge examination showed the veteran's 
blood pressure to be 132/80 (systolic/diastolic).  

A ROTC physical examination report dated in April 1950 
documents that the veteran was deemed not qualified.  His 
pulse rate was 100, and his blood pressure readings were 
139/68, 142/72 (sitting), and 142/68 (standing).  The report 
included a notation of "high blood pressure and high pulse 
rate, evaluation of emotional factor."  

A VA hospitalization report dated in May 1950 noted the 
veteran's blood pressure to have been 120/80.  An August 1950 
extended active duty examination report noted the veteran's 
blood pressure was 130/70; in the medical history completed 
by the veteran at the time, he indicated that he had not had 
then nor had he ever had high blood pressure.  The January 
1952 military discharge examination showed "no defects 
noted."  The blood pressure reading was 126/72.  

Post-service medical records include a letter from a private 
physician dated in May 1999 that states that the veteran's 
only chronic problem is mild hypertension that is easily 
controlled with Lopressor HCTZ.  

In May 2000, the veteran the veteran was afforded a VA 
examination for the purpose of the evaluation of his 
hypertension.  The initial examination report noted, by 
history, that the veteran indicated that he had developed 
hypertension while in the service.  Blood pressure readings 
were 182/80, 178/82 and 180/80.  Following examination, the 
diagnosis was hypertension.  

In July 2000, the RO directed a request to the VA physician 
who had conducted the May 2000 It was requested that the 
physician review the claims file and prepare an addendum 
answering the question of whether it was likely, unlikely, or 
as likely as not that the veteran's hypertension began in 
service.  

An addendum report of the May 2000 examination was prepared 
and associated with the claims file.  In the addendum report, 
the examiner noted that the veteran's claims file, including 
the service medical records, was reviewed.  The examiner 
explained that the only occasion where the veteran had 
hypertension was found during an examination for Officer 
Candidate School.  The examiner stated that there was no 
record of any hypertension while the veteran was in service.  
The examiner concluded that "therefore, it is unlikely that 
hypertension began in service."  

Pertinent law and regulations

In addition to the law and regulations explained above, 
service connection for hypertension may be established based 
on a legal presumption of in-service incurrence by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

In order to warrant a 10 percent evaluation for hypertension, 
there must be diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2001). Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

The veteran clearly has a confirmed current diagnosis of 
hypertension.  Hickson element (1) has therefore been met.  

With respect to Hickson element (2), there is no evidence on 
high blood pressure readings or notations of hypertension 
during either of the veteran's two periods of active duty.  
The only evidence of hypertension is a notation to that 
effect in April 1950, between the two periods of service.  
Interestingly, the accompanying blood pressure readings are 
pertinently normal.  See 38 C.F.R. § 4.104 above. 
Even if evidence of hypertension on one examination within 
one year following the veteran's initial period of service is 
conceded, however, there is no evidence of the manifestation 
of hypertension to a degree of 10 percent or more either in 
service or within one year from the date of separation from 
service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).  
Accordingly, Hickson element (2), in-service incurrence, is 
not satisfied on either a direct or a presumptive basis.  

With respect to Hickson element (3), medical nexus evidence, 
there is no competent medical evidence that associates the 
veteran's current hypertension with his period of service.  
The medical evidence of record contains no competent medical 
evidence which links or relates the veteran's diagnosed 
hypertension to his period of active service or to any event 
or incident occurring during such service.  Indeed, the only 
opinion on the matter of etiology of the veteran's 
hypertension is that of the VA physician who conducted the 
May 2000 examination for the express purpose of the 
evaluation of hypertension.  Following a complete review of 
the medical records, the physician clearly and convincingly 
concluded that it was unlikely that hypertension began in 
service.  The opinion was well reasoned, citing the fact that 
there was no record of hypertension in service.  

The Board observes in passing that during the May 2000 
examination, the veteran evidently informed the examiner that 
"he developed hypertension while he was in the service."  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  As discussed above, ultimately, after review of 
the medical records, the examiner discarded the notion that 
the veteran's current hypertension was related to his 
service. 

While the veteran has expressed the opinion that his 
hypertension is related to his period of active service, as 
discussed above the Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Espiritu, supra; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In short, Hickson elements (2) and (3) have not been met.  A 
preponderance of the evidence is therefore against the 
veteran' claim.  Based upon the foregoing, and for the 
reasons and bases stated, the Board finds that service 
connection for hypertension is not warranted.

7.  Entitlement to service connection for a skin disorder 
(other than a fungal disorder).

The veteran claims that he had a skin rash in service.  

Factual background

The veteran's service medical records show no complaints, 
finding, treatment or diagnosis of a skin rash disorder.  

Post-service medical records include a statement dated in 
October 1965 from a private physician that reflects that the 
veteran had been treated by the subscribing physician in 1952 
for a fungal infection between the upper thighs.  

Post-service medical records also include an October 1965 
letter from another private physician which noted that he had 
one time advised the veteran to see a dermatologist 
pertaining to dermatitis of the inguinal femoral region.  

There are no other post-service medical records pertinent to 
a skin rash.  

In October 1965, the veteran's spouse submitted a statement 
to the effect that the veteran had severe inflammation and 
itching around the groin area in July 1962, and that it was 
so bad that he had to seek medical attention.  

Analysis

The medical evidence includes no current diagnosis of a skin 
disorder.  The veteran's claim of entitlement to service 
connection for a skin rash disorder fails in the absence of 
such current diagnosis.  There is also no medical nexus 
evidence.    
In the absence of evidence of a skin disorder that is related 
to service, a preponderance of the evidence is against the 
claim of service connection for a skin disorder.  Based upon 
the foregoing, and for the reasons and bases stated, the 
Board finds that service connection for a skin disorder is 
not warranted.

The issue of entitlement to a fungal disorder will be 
addressed immediately below.

8.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a fungal infection.  

The veteran is seeking service connection for a fungal 
infection.  His original claim of entitlement to service 
connection for such disability was denied in a November 1965 
VA rating decision.  Inasmuch as a final decision as to that 
issue has been rendered, the matter initially before the 
Board for appellate review is whether new and material 
evidence has been submitted with which to reopen the claim of 
entitlement to service connection.  The preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Relevant law and regulations

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2001). A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1103 (2001).

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156).  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  66 Fed. Reg. 45,620.  Because the 
veteran's claim was initiated in November 1998, prior to 
August 2001, his claim will be adjudicated by applying the 
law in effect prior to August 2001.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Analysis

Service connection for a fungal infection was denied in a 
November 1965 decision of the Huntington, West Virginia RO on 
the basis that there was no treatment for a fungal infection 
during service.  The veteran was notified of the decision in 
November 1965 and given his appeal rights.   The veteran did 
not timely appeal the November 1965 rating decision.  The 
November 1965 decision of the Huntington, West Virginia RO is 
therefore final.  This was the last final denial on any basis 
of that claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.160(d), 20.302.  

The underlying basis of the RO's last final denial of 
entitlement to service connection for a fungal infection was 
that a fungal infection had not been shown in service, nor 
had a then current fungal infection been shown to be related 
to service.  Consequently, the Board must determine if any of 
the evidence received subsequent to the November 1965 
determination is both "new" and "material," to the question 
of whether the veteran has a current fungal infection 
disorder that is related to service.  

The evidence submitted since the RO's denial of the claim in 
1965, and implicitly or explicitly claimed by the veteran to 
be new and material, includes VA and private medical 
treatment records dated in 1950 and between 1986 and 1999 
from and written statements submitted by the veteran in 
pursuit of the current claim.  
None of the newly submitted evidence is pertinent to the 
claim of service connection for a fungal disorder.

As noted above, any newly submitted evidence must be new and 
must support the existence of a fungal disorder that is 
related to service.  Although the medical evidence submitted 
since that time is new in that it was not of record in 1965, 
the new medical evidence still does not relate a fungal 
infection disorder to service or to a disease or injury of 
service origin.  It is therefore, not material.  

The written statements from the veteran are merely 
recitations of the same claim that he had made prior to the 
1965 denial of his claim for service connection for a fungal 
infection disorder, and differ only in the context in which 
they were made.  Hence, they are cumulative and therefore, 
not new.  In any event, the Board cannot accord any probative 
value to his statements regarding the existence or etiology 
of any skin disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In conclusion, the veteran has not presented evidence since 
November 1965 that relates a current fungal infection to 
service.  The Board therefore concludes that new evidence has 
not been presented that is so significant as to the issue of 
entitlement to service connection for a fungal infection 
disorder that it must be considered in order to decide her 
claim.  Since new and material evidence has not been 
presented, the veteran's claim of entitlement to service 
connection for a fungal infection is therefore not reopened 
and the appeal is denied.  See 38 U.S.C.A. §§ 5108, 7104, 
7105; 38 C.F.R. §§ 3.156, 3.160(d), 20.302, 20.1100 (2001).

ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for an eye disorder, to 
include residuals of an injury to the eyes is denied.  

Entitlement to service connection for a disorder manifested 
by swelling of the face, hands and feet is denied.  

Entitlement to service connection for an upper respiratory 
disorder, to include strep throat, is denied.  

Entitlement to service connection for a pulmonary disorder, 
to include pneumonia, is denied.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin rash disorder 
(other than a fungal disorder) is denied.

New and material evidence has not been presented to reopen a 
previously denied claim of entitlement to service connection 
for a fungal infection, and the claim remains denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

